IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


DANIEL ARTHUR HELEVA,                         :   No. 66 MM 2019

                      Petitioner


               v.



HON. P.J. PATTI-WORTHINGTON,
ELMER D. CHRISTINE JR., ESQ.,

                      Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the "Motion for Mandamus at Issue to Open and Strike

Fraudulent Conviction as Void" is DENIED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.